COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 RODNEY RAMIREZ,                                                  No. 08-19-00131-CR
                                                  §
                               Appellant,                            Appeal from the
 v.                                               §
                                                                   243rd District Court
 THE STATE OF TEXAS,                              §
                                                                 of El Paso County, Texas
                                Appellee.         §
                                                                   (TC# 890D001117)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.